This cause coming on to be heard on motion of relator for substitution of parties respondent and suggestion for entry of final judgment, and the same being considered by the Court, it is hereby ordered and adjudged that the respondent members of the State Racing Commission, *Page 495 
Carl G. Rose, W.H. Donovan, T.A. Johnson, R.R. Saunders and Roger H. West who have become separated from their office, be substituted by Joseph R. Stein, Parks Glover; E.A. Williams, Frank J. Rogers and Samuel J. Hilburn, their respective successors. And it further appearing that on December 14, 1936, this Court entered an order quashing the second amended alternative writ of mandamus and it appears from the record that no further alternative writ has been filed the cause is therefore dismissed from this Court.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.